United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1727
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri
Kim Max Chaddock,                       *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: October 16, 2002

                              Filed: October 22, 2002
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Kim Max Chaddock appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri upon the revocation of his supervised
release. The district court sentenced appellant to 11 months imprisonment and 3
years supervised release. For reversal, appellant argues the district court erred in
revoking his supervised release and in imposing the new sentence. For the reasons
discussed below, we affirm the judgment of the district court.

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      In 1992 Chaddock pleaded guilty to conspiring to distribute a mixture
containing cocaine (a Class A felony), and was sentenced to a term of imprisonment
and supervised release. On the government’s subsequent motion, the district court
reduced Chaddock’s sentence to 120 months imprisonment and 5 years supervised
release. Chaddock commenced supervised release in 1999. The government
thereafter moved for revocation based on numerous alleged violations, all but one of
which Chaddock admitted.

       Given his admission, the district court was authorized to revoke Chaddock’s
supervised release; and the court did not exceed authorized limits or abuse its
discretion in setting the sentence. See 18 U.S.C. § 3583(e)(3) (court may revoke
supervised release if it finds by preponderance of evidence that defendant violated
condition; 5-year maximum prison term upon revocation of supervised release where
original conviction was for Class A felony); United States v. St. John, 92 F.3d 761,
766 (8th Cir. 1996) (maximum period of time defendant’s freedom can be restrained
upon revocation is capped by original supervised release term); United States v.
Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review for sentence imposed
within limits of § 3583(e)).

      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-